 

LLI’.
LA`\`V OFFICES

3883 Howard Hughes Parkway. Suite llUO
Las ngas, Nevada 89169

Snell & Wilmer

 

702.784.52,00

Amy F. Sorenson, Esq.
Nevada Bar No. 12495

Alex L. Fugazzi, Esq.

Nevada Bar No. 9022

Tanya N. LeWiS, Esq.

Nevada Bar No. 8855

SNELL & WILMER L.L.P.
3883 Howard Hughes Parkway, Suite 1100
Las Vegas, NV 89169
Teleph.one: (702) 784»5200
Facsimile: (702) 784-5252
Email: asorenson@SWlaw.com
Email: afugazzi@swlaw.eom
Email: tleWiS@SWlaW.com

Attomeys for Defendam‘
WELLS FARGO .BANK, N.A.

UN[TED STATES DISTRI`CT COURT
D]`,STRICT OF NEVAI)A

LN MA`NAGEMENT LLC SERIES 5204
PAINTED SANDS, CaSe NO.: 2:1\3~0V~0i200-LDG~PAL

Plainaff,

Vs.
STIPULA_TION AND ()RDER TO
WEL`LS FARGO BAN`K, N.A.; QUIXOTE EX'.{.`ENI) .`[)ijSPOSITIVE MOTI()N
VENTURES OPPORTUNITY FUND, LLC, a BRIEFING SCHEDULE

Nevada limited liability company; and DOES l
through 10, i.nclusive,

Defendants. (FIRST REQUES'I`)

 

\eompany; NEVADA ASSOC]ATION

WELLS FARGO BANK, N.A.
Counter Claim Plaintiff,
vS.

LN MANAGEl\/[ENT LLC SERIES 5204
PA`INTED SANDS, a Nevada limited liability

SERVICES, a Nevada limited liability company;
PAINTED `DESERT COMMUN`[TY
ASSOCIAT.ION, a Nevada non~protit
cooperative corporation, JOHN DOBS 1-20;

Counter Claim Defeudants

 

 

 

 

Snell 31 Wilrner

89169

 

LLPA
LAW' OFFlCES
3883 Howard Hltghcs Pa‘ii'kw;i‘,-, Suize 1100
\':1 H
701.?84_5200

s, Ne

I,.as cha

 

_\>.

\DOO\JO\U'!

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

STIPULATION AN]) ORDER TO EXTEND DISPOSITIVE MOTION DEADLINE
AND BRIEFING SCHEDULE

Pursuant to Fed. R. Civ. P. 26(t`), and Local Rules 6-1, 26-1 and 26-4, LN Management
LLC Series 5204 Painted Sands (“LN Mgmt”) and Wells Fargo Banlc, N.A. (“Wells Fargo”)
(collectively, the “Stipulating Parties”), by and through their respective undersigned counsel of
record, submit this Stipulation and Proposed Order to extend the dispositive motion briefing
deadlines in this action. This is the Stipulating Parties’ first request for extension of the
dispositive motion briefing schedulel The parties request that a two-Weel< extension to allow
Wells Fargo to tile its reply brief in support of its motion for summary judgment Discovery
closed on November 26, 2018, and the Stipulating Parties are not seeking to extend or re-open
discovery.

This request to extend the dispositive motion briefing schedule is made in good faith, and
is not for purpose of delay or prejudice to any party. G‘ood cause exists pursuant to Local Rule
26-4 to permit this extension to allow Wells Fargo to have adequate time to prepare its reply brief,
The requested extension Will not result in undue delay or prejudice to any party, as the parties
previously stated in their Joint Interim Status Report [Docket No. 76] that their earliest available
date for trial for this matter is May 8, 2019.

///
///
///
///
///
///
///
///
///
///

 

Snell 51 Wilrner

 

I..L.P.
LAW OFFICES
3883 Howard Hngllcs Parkwa\," Suite 1100

 

Las Vegas, Nevada 89159

702.784.5200

OO-~_IO\Lh-ldw[\)

\D

10
11
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26
27
2a

A. Pronosed Schedule for ])isnositive Motions

 

 

 

 

 

EVENT EXISTING ])EADLINE NEW DEADLINE
Dispositive motions January 4, 2019 Closed
Response to dispositive January 25, 2019 Closed
motions
Reply brief in support of February 8, 2019 February 22, 2019
dispositive motion

 

 

 

 

 

Dated this 4“] day of February. 2019.

/S/ Kerrv P. Fau£hnan

Keiry P. Faughnan, Esq.

Lavv Oft`lces of Kerry Faughnan
P.O. Box 335361

North Las Vegas, NV 89033

Email: Kerry.faughnan@gmail.com

A.rtomey for Plaz'ntz_'§" and Counrerclaim
Defendant LN Management LLC Series 52()4
Paz'm'ed Sancis

(electrom`c signature affixed with permission)

 

Dated this 4“‘ day of February. 2019.

SNELL & WILMER L.L.P.

/s/ Tam)cz N. Lewz`s

Amy F. Sorenson, Esq.

Nevada Bar No. 12495

Aiex L. Fugazzi, Esq.

Nevada Bar No. 9022

Tanya N. Lewis, Esq.

Nevada Bar No. 8855

3883 Howard I-Iu.ghes Parlcway, Su'ite 1100
Las Vegas, NV 89169

Attomeys for Defendcmt/C()unter'clafm Pfainl'iff
Wells Fczrgo chk, N.A

 

 

 

OR])ER

rr rs WERED; § §
UNrrisD srAriEs`“r)rsrRlcr'coURT JUDGE
DATED:February 11, 2019

 

 

